DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2022 has been entered.
 
Response to Amendment
	The amendments on 03/15/2021 have been entered.

Response to Arguments
	Applicant’s arguments with respect to claims 1-18 have been considered but are moot in view of new ground(s) of rejection, as necessitated by amendment.  With regard to the 103 In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). MPEP §§ 2145, 2129, 2144.03, 716.01(c).  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “module for emitting” and “element for optical transformation” in claim 1, “attachment means” in claim 3, “holding means”, “optical transformation element, and “positioning means” in claim 12, “positioning mean” in claim 13, “attachment means”, “visual information emitting module”, “element for optical transformation” in claim 15, “module for emitting”, “element for optical transformation” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Specifically, Paragraph [0011] described a module for emitting as “an element for emitting said display-type visual information.”
Paragraph [0073] described an optical transformation element or element for optical transformation as “a lens that it passes through before arriving at said geometric reflection element 3.”
Paragraph [0009] described an attachment means as “spectacle stems or any other suitable means.”
Paragraph [0103] described a holding means as “that make it possible to hold the optical lenses 5 and/or the display2 and/or mirror 3 with respect to the walls of this block.  These holding means may be of any suitable type, in particular mortise and tenon, or resilient snap-locking.”
Paragraph [0030] described a “positioning means” as “capable of positioning said optical block with respect to said optical unit.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 7, 9, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. US 2013/0222214, previously cited in view of Wall et al. US 10,025,093.
Regarding claim 1, Takeda teaches 
	Spectacles (figures 1, 3, and 9), comprising,
	a face (figure 3, face of spectacle) provided with at least one lens-type optical unit (virtual image forming member 20), said face (figure 3, face of spectacle) defining a passage for a nose of a user (figure 3, nose bridge area of the spectacle lens), said passage for the nose being defined by first and second internal edges of the face (figure 3m SS for supporting body), respectively facing the first and second lateral edges (outer edge away from the nose on 20) of the face (figure 3, face of spectacle),

		a module (signal-light modulating unit 11) for emitting visual information, including an element for emitting said display-type visual information (paragraph [0033] states the light emitting device 10 includes a signal-light modulating unit 11 functioning as a signal light forming unit, a scanning optical system 12, and a driving control circuit 13.  Shown in figure 1 various signals concerning an image and sound sent to the virtual image display 100 are transmitted to the driving control circuit 13 through a cable housed in a frame FL of the virtual image display device 100.),
		an element for optical transformation (relay lens ML) of said emitted visual information, in particular of the lens type (paragraph [0039] states the MEMS mirror unit 12b uses the signal light GL emitted from the relay lens ML as the scanning lights SL to make it possible to form an image on a region to be irradiated of the virtual-image forming member 20), 
	a mirror-type element (MEMS mirror unit 12b) for geometric reflection of the transformed visual information, capable of reflecting said transformed visual information to a target area of said lens-type optical unit (shown in figure 1; paragraph [0039] states the MEMS mirror unit 12b uses the signal light GL emitted from the relay lens ML as the scanning lights SL to make it possible to form an image on a region to be irradiated of the virtual-image forming member 20),
characterized in that 
said emitting module (11) is arranged at the bottom or top portion of a first internal edge (SS) of the face (wearer), while the geometric reflection element (12b) is arranged at the top or bottom portion (shown in figure 3) of said first internal edge (SS), and said emitting module (11) is 
	Takeda does not specifically teach said element for optical transformation of said emitted visual information comprises at least one aspherical lens.
	Wall teaches a near eye system (figure 9), comprising said element for optical transformation of said emitted visual information comprises at least one aspherical lens (figure 9 and column 17, lines 50-65, relay of refractive optical elements 900 having one or more aspherical lenses).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a spectacle of Takeda with said element for optical transformation of said emitted visual information comprises at least one aspherical lens of Wall, for the purpose of correcting chromatic effects such as chromatic aberrations (column 17, lines 5-20).
Regarding claim 4, Takeda in view of Wall teaches the invention as set forth above and Takeda further teaches the spectacles (figures 1-3 and 9), characterized in that said face (figure 3, face of spectacle) includes a single optical unit (20), the lateral edges of said optical unit (20) forming said lateral edges of the face (figure 3, face of spectacle), stems (figure 1, 2, and 3, temple as part of frame FL) being mounted directly on the lateral edges of said optical unit (20).
Regarding claim 6, Takeda in view of Wall teaches the invention as set forth above and Takeda further teaches the spectacles (figures 1-3, and 9), characterized in that the main surface 
Regarding claim 7, Takeda in view of Wall teaches the invention as set forth above and Takeda further teaches the spectacles (figures 1-3, and 9) characterized in that said visual information emitting element is an organic light-emitting diode (OLED)-type display (paragraph [0075], teaches light emitting device 10 with module 11 including RGB LED sources which can be organic ELs, i.e. organic electroluminescent ).
	Regarding claim 9, Takeda in view of Wall teaches the invention as set forth above and Takeda further teaches the spectacles (figures 1, 2, and 3), characterized in that said optical transformation element (relay lens ML) is part of said geometric reflection element (MEMS mirror unit 12b).
Regarding claim 10, Takeda in view of Wall teaches the invention as set forth above and Takeda further teaches the spectacles (figures 1, 2, and 3), characterized in that said geometric reflection element (MEMS mirror unit 12b) is a mirror with a flat (shown in figure 2A 12b is flat) or aspherical surface.
Regarding claim 18, Takeda teaches 
	a method of using spectacles (figures 1, 2 and 3) for emitting visual information to a user and/or for guiding the user in the execution of his or her tasks or activities, in particular in at least one of a warehouse, a production facility or packaging plant, a laboratory, a hospital, a driver’s cabin of a ground vehicle (in particular a goods delivery vehicle, or an emergency intervention vehicle), a watercraft or an aircraft, and during athletic (shown in figure 1, shows the device can be used for any of these events), comprising,

	an element for optical transformation (relay lens ML) of said emitted visual information, in particular of a lens type (paragraph [0039] states the MEMS mirror unit 12b uses the signal light GL emitted from the relay lens ML as the scanning lights SL to make it possible to form an image on a region to be irradiated of the virtual-image forming member 20), 
	a mirror-type element (MEMS mirror unit 12b) for geometric reflection of the transformed visual information, capable of reflecting transformed visual information to a target area of said lens-type optical unit (shown in figure 1; paragraph [0039] states the MEMS mirror unit 12b uses the signal light GL emitted from the relay lens ML as the scanning lights SL to make it possible to form an image on a region to be irradiated of the virtual-image forming member 20), 
characterized in that 
said emitting module (11) is arranged at the bottom or top portion of a first internal edge (SS) of a face (wearer), while a geometric reflection element (12b) is arranged at the top or bottom portion (shown in figure 3) of a first internal edge (SS), and said emitting module (11) is arranged at the bottom portion of said first internal edge (SS) of the face, then the geometric reflection element (12b) is arranged at the top portion of said first internal edge (SS), and when 
Takeda does not specifically teach said element for optical transformation of said emitted visual information comprises at least one aspherical lens.
	Wall teaches a near eye system (figure 9), comprising said element for optical transformation of said emitted visual information comprises at least one aspherical lens (figure 9 and column 17, lines 50-65, relay of refractive optical elements 900 having one or more aspherical lenses).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a spectacle of Takeda with said element for optical transformation of said emitted visual information comprises at least one aspherical lens of Wall, for the purpose of correcting chromatic effects such as chromatic aberrations (column 17, lines 5-20).

Claims 2-3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. US 2013/0222214, previously cited, in view of Wall et al. US 10,025,093 as applied to claim 1 above, and further in view of Sugihara et al. US 2015/0042544, previously cited.
Regarding claim 2, Takeda in view of Wall teaches the invention as set forth above.  Takeda further teaches that they include stems mounted on said face (figures 1, 3, 9, temples as part of the frame FL) but does not specifically teach having the feature of being  pivotably.
Sugihara teaches the spectacles (figures 1, 2 and 16), characterized in that they include stems (temple part 10, 20) mounted on said face (wearer), in particular pivotably (paragraph 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the spectacles of Takeda in view of Wall with the stem which are pivotably mounted on the face of Sugihara for the purpose of providing an eyeglass type wearable device functioning as a normal eyeglasses (paragraph [0176]).
Regarding claim 3, Takeda in view of Wall teaches the invention as set forth above.  Takeda further teaches the spectacles (figures 1, 2 and 16), characterized in that said face (figure 3, face of spectacle) includes two rims (figure 3, each side of spectacle holding the lenses in place) and a bridge (figure 3, nose bridge area of the spectacle) connecting said rims, each rim (figure 3, each side of spectacle holding the lenses in place) including attachments means, for said lens-type optical unit (20), each rim including a lateral edge and an internal edge (figure 3, shown on each side of spectacle holding the lenses in place), respectively forming one of said lateral edges and one of said internal edges of the face (figure 3, shown on each side of spectacle holding the lenses in place) but does not specifically teach having the feature of being removable.
 Sugihara teaches spectacles (figures 1 and 2), characterized in that said face (wearer) includes two rims (figures 1 and 2, area supporting the lens on left and right) and a bridge connecting said rims (shown in figure 1 locate at 30 there is a nose support which is considered as the bridge and the bridge is connected to the rim which is the area supporting the lens on the left and right), each rim including attachments means (temple part 10 and 20), in particular removable (shown in figure 2, 10 and 20 are removable), for said lens-type optical unit (shown in figure 2, located at 30 lens and 50), each rim including a lateral edge (figures 1 and 2, outer area 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the spectacles of Takeda in view of Wall with a bridge connected to two rims which are removable and having a lens-type optical unit where each rim has a lateral edge and an internal edge of Sugihara for the purpose of providing an eyeglass type wearable device functioning as a normal eyeglasses (paragraph [0176]).
Regarding claim 5, Takeda in view of Wall teaches the invention as set forth above but does not specifically teach characterized in that the target area is preferably located at the median portion of the lateral edge of said first lateral edge.
Sugihara teaches the spectacles (figures 1 and 2), characterized in that the target area (50 aims are the median of the lateral edge) is preferably located at the median portion of the lateral edge of said first lateral edge (figures 1 and 2, outer area supporting the lens on left and right).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the spectacles of Takeda in view of Wall with the target area being located at the median portion of the first lateral edge of Sugihara for the purpose of providing an eyeglass type wearable device functioning as a normal eyeglasses (paragraph [0176]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. US 2013/0222214, previously cited, in view of Wall et al. US 10,025,093 as applied to claim 1 above, and further in view of Leighton et al. US 2018/0011322, previously cited.
Regarding claim 8, Takeda in view of Wall teaches the invention as set forth above but does not specifically teach being characterized in that they are integrated, in a fixed or pivotable manner, in helmet for protecting the head.
Leighton teaches the spectacles (figure 8), characterized in that they are integrated (paragraph [0053] teaches the head mounted display is incorporated into a helmet), in a fixed or pivotable manner, in helmet for protecting (helmet head mount display 800) a head (shown in figure 8; paragraph [0053]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the spectacles of Takeda in view of Wall with the spectacle in which it is integrated, fixed or pivotable manner, in helmet for protecting the head of Leighton for the purpose of providing an optical combiner substrates may be shape that is capable of guiding and combining images (paragraph [0055]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. US 2013/0222214, previously cited, in view of Wall et al. US 10,025,093 as applied to claim 1 above, and further in view of Border US 2015/0205112, previously cited.
Regarding claim 11, Takeda in view of Wall teaches the invention as set forth above but does not specifically teach being characterized in that they include an electronic system for detecting the ambient brightness, configured to control the brightness of the display in real time according the ambient brightness of the environment.
Border teaches the spectacles (figure 1, HWC 102), characterized in that they include an electronic system for detecting an ambient brightness, configured to control the brightness of the display in real time according the ambient brightness of an environment (paragraph [0059] 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the spectacles of Takeda in view of Wall with an electronic system for detecting an ambient brightness and configured to control the brightness of a display in real time according the ambient brightness of an environment of Border for the purpose of automatically control itself based on measured or perceived environmental conditions (paragraph [0059]).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. US 2013/0222214, previous cited, in view of Wall et al. US 10,025,093 as applied to claim 1 above, and further in view of Ashkenazi et al. WO2016/135727A1, previously cited.
Regarding claim 12, Takeda in view of Wall teaches the invention as set forth above and Takeda further teaches the spectacles (figures 1, 2, and 3), characterized in that they also include an optical block (10), said block including holding means (housing shown in figure 2A), for the emitting module (signal-light modulating unit 11) and/or the optical transformation element (relay lens ML) and/or the geometric reflection element (MEMS mirror unit 12b). 
	Takeda in view of Wall does not specifically teach said optical unit in particular removable, being provided with positioning means, capable of positioning said optical block with respect to said optical unit.
Ashkenazi teaches spectacles (figures 3, 5 and 6) wherein said optical unit (130) in particular removable, being provided with positioning means (174), capable of positioning said 
	It would have been obvious to one of ordinary skill in the art before  the effective filing date to provide the spectacles of Takeda in view of Wall with the optical unit being removable and having positioning means capable of positioning the optical block with respect to the optical unit of Ashkenazi for the purpose of supporting the optical assembly at a relative position on the lens (page 17, lines 1-20).
Regarding claim 13, Takeda in view of Wall and Ashkenazi teaches the invention as set forth above and Ashkenazi further teaches the spectacles (figures 3, 5 and 6), characterized in that the positioning means include at least one positioning element (figure 5, 174) integrated, in particular integrally molded, with said optical unit (figure 5, 130), said positioning element (174) being capable of cooperating with said optical block (180), in particular by a mortise and tenon-type connection, or by a resilient snap-lock connecting (page 17, lines 1-20, attachment feature 174 may use screws, welded joints, molded post attachments, and other methods of attachment).  The reason for combining is the same as above claim 12.
Also, the examiner notes that claim limitation of “molded” can be considered as product by process claim.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP 2113.
Regarding claim 14, Takeda in view of Wall and Ashkenazi teaches the invention as set forth above and Ashkenazi further teaches the spectacles (figures 3, 5 and 6), characterized in 
Also, the examiner notes that claim limitation of “molded” can be considered as product by process claim.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP 2113.

Claims 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. US 2013/0222214, previously cited, in view of Wall et al. US 10,025,093 and Sugihara et al. US 2015/0042544, previously cited, as applied to claim 3 above, and further Ashkenazi et al. WO2016/135727A1, previously cited.
Regarding claim 15, Takeda in view of Wall and Sugihara teaches the invention as set forth above and Takeda further teaches 
	a frame (frame FL) belonging to spectacles (figures 1, 2 and 3),
said frame (frame FL) also comprising,
a visual information emitting module (11), including a display-type visual
information emitting element (paragraph [0033] states the light emitting device 10 includes a signal-light modulating unit 11 functioning as a signal light forming unit, a scanning optical system 12, and a driving control circuit 13.  Shown in figure 1 various signals concerning an 
an element for optical transformation (relay lens ML) of said emitted visual information, in particular of the lens type (paragraph [0039] states the MEMS mirror unit 12b uses the signal light GL emitted from the relay lens ML as the scanning lights SL to make it possible to form an image on a region to be irradiated of the virtual-image forming member 20), 
a mirror-type element (MEMS mirror unit 12b) for geometric reflection of the transformed visual information, capable of sending said transformed information to a target area of said lens (shown in figure 1; paragraph [0039] teaches the MEMS mirror unit 12b uses the signal light GL emitted from the relay lens ML as the scanning lights SL to make it possible to form an image on a region to be irradiated of the virtual-image forming member 20). Takeda further teaches said frame (frame FL) including two rims (figure 3, each side of the spectacle holding a lenses in place) and a bridge (figure 3, nose bridge area of the spectacle) connecting said rims, each rim (figure 3, each side of the spectacle holding the lenses in place) including attachment means, in particular removable, for a lens-type optical unit (20), said emitting module (11) being mounted at the bottom portion of the internal edge of a first rim (figure 3, each side of the spectacle holding the lenses in place).
Takeda in view of Wall and Sugihara and Ashkenazi does not specifically  teach the feature of being removable and  the reflection element is mounted at the top portion of said internal edge of said first rim, the target area being located in the median portion of the lateral edge of said first rim, the main surface of the display-type emitting element being substantially perpendicular to the main surface of said first rim.
  Ashkenazi teaches a frame belonging to spectacles (figures 3, 5, and 6, 110), said frame (110, 302) including two rims (supporting left and right side of lens for eyes; page 22 lines 1-10) and a bridge (312) connecting said rims (connecting the 312 using teaching of  page 22 lines 1-10), each rim including attachment means, in particular removable (page 22 lines 1-10 teaches further alternatively the nosepiece 312 is coupled with either one of electro-optical unit housing 308 and frame 302 (or both for enhanced mechanical support)), for a lens-type optical unit (130), said emitting module (figure 3, 152 and 170) being mounted at the bottom portion of the internal edge of a first rim (figure 5 rim supporting the 130), while the reflection element (mirror 156) is mounted at the top portion of said internal edge of said first rim (figure 5 rim supporting the 130), the target area (figure 3, eye pupil 131) being located in the median portion of the lateral edge of said first rim (figure 5 rim supporting the 130), the main surface of the display-type emitting element (180) being substantially perpendicular to the main surface of said first rim (shown in figure 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the spectacles of Takeda in view of Wall and Sugihara with a frame having two rims, lens-type optical unit and a bridge connecting the two rims, each rim having a removable attachment means, the emitting module is mounted at the bottom portion of the edge of a first rim, while the reflection element is mounted at the top portion of the edge of the first rim and the 
Takeda in view of Wall, Sugihara and Ashkenazi does not specifically teach said element for optical transformation of said emitted visual information comprises at least one aspherical lens.
	Wall further teaches a near eye system (figure 9), comprising said element for optical transformation of said emitted visual information comprises at least one aspherical lens (figure 9 and column 17, lines 50-65, relay of refractive optical elements 900 having one or more aspherical lenses).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a spectacle of Takeda in view of Wall, Sugihara and Ashkenazi with said element for optical transformation of said emitted visual information comprises at least one aspherical lens of Wall, for the purpose of correcting chromatic effects such as chromatic aberrations (column 17, lines 5-20).
Regarding claim 16, Takeda in view of Wall, Sugihara, and Ashkenazi teaches the invention as set forth above and Ashkenazi further teaches the frame (figures 3, 5 and 6), characterized in that said bridge (312) forms part of a bridge module (312 and 308) to which said optical block (312 and 308) is attached (page 17, lines 1-20).
Regarding claim 17, Takeda in view of Wall, Sugihara and Ashkenazi teaches the invention as set forth above.  Ashkenazi further teaches the frame (figures 3, 5 and 6), 
Takeda in view of Wall, Sugihara and Ashkenazi does not specifically teach using electrical connection socket.
However, it is common and known in the art to use electrical connection socket with a frame to interconnections between components as evidenced by Sugihara.  Further, Sugihara, from the same field of endeavor, is related to eyeglass-type wearable devices. Sugihara further discloses the use of electrical connection sockets shown in figure 2B as connection section CF1 (paragraph [0117]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame to use electrical connection socket, for the purpose of having removably electric connected sections making assembly easier (paragraph [0117]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        
/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/24/22